FILED
                              NOT FOR PUBLICATION                           SEP 24 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



KUNDAN SINGH,                                     No. 08-70052

               Petitioner,                        Agency No. A073-416-554

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Kundan Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.

2003). We deny the petition for review.

      Singh contends the BIA erred in denying his “motion to reopen due to

‘changed circumstances’ pursuant to 8 U.S.C. § 1158(a)(2)(D)” because the motion

was exempt from the time limitations for motions to reopen. Contrary to Singh’s

contention, this argument is foreclosed by Chen v. Mukasey, 524 F.3d 1028, 1031-

33 (9th Cir. 2008).

      We reject Singh’s contention that the BIA’s order was inadequate because

the BIA’s order contained “a statement of its reasons for denying the petitioner

relief adequate for us to conduct our review.” See Ghaly v. INS, 58 F.3d 1425,

1430 (9th Cir. 1995).

      PETITION FOR REVIEW DENIED.




                                          2                                   08-70052